Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-23 under Choi (US Pub. No. 2008/0302303) in view of Wang (US Pub. No. 2003/0188685) and Sun (US Patent No. 5,616,208) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi (US Pub. No. 2008/0302303) in view of Wang (US Pub. No. 2003/0188685) and Kobayashi (US Patent No. 6,991,188). Office action is non-final to afford applicant the opportunity to respond to new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11, 14, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub. No. 2008/0302303) in view of Wang (US Pub. No. 2003/0188685) and Kobayashi (US Patent No. 6,991,188).
Regarding claim 1, Choi discloses: a method of forming a diffuser plate (see figures 11A – 11B) comprising: removing material from a non-planar downstream surface removing material from a non-planar downstream surface (see figure 11A-B the non-planar downstream surface (element 1110) material being removed, see also paragraph 0081, ll. 36-40) of a diffuser plate (element 1100) with a plurality of holes (element 1122) formed at the non-planar downstream surface (see figure 11B after the machining process of removing material from the diffuser plate (element 1100) with a plurality of holes (element 1122) formed at the non-planar downstream surface (element 1110)).
However, Choi discloses that a machining process removes a portion of the downstream portion (element 1110) formed on the plate (element 1110) in paragraph 0081, ll. 36-40, but appears to be silent that his machining process involves using an abrasive member in order to form rounded corner at each of a plurality of holes.
Wang teaches it was known in the art to have a gas distributor (element 260) that provides gas within the chamber (element 100) for a substrate (see paragraph 0038, ll. 1-4) via a plurality of gas outlets (element 265) and further teaches utilizing a laser (element 300) and having a laser beam (element 310) ) in order to form rounded corner (see figure 6 element 412 and see also paragraph 0046, ll. 8-14) at each of a plurality of holes (element 265) formed at the non-planar downstream surface (see figure 6 element 412 (rounded corners) are formed at the non-planar downstream surface (element 411)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the 
However, Choi modified appears to be silent regarding using an abrasive member in order to form rounded corners at each of a plurality of holes
Kobayashi teaches it was known in the art to have a plate (see figures 9-10 element 31) with a plurality of holes (element 33) removing material with an abrasive member (element 36 see also col. 9, ll. 16-31 where the prior art states that “a polish fluid 36 mixed with a multiple number of polish material articles (adhesive material particles)” are used in order for “the radius of curvature r of the arc-shaped chamfered portion 18 can be formed to a desired value by an appropriate settings off a pressure to be applied to the polish fluid 36, a time duration at which the polishing process is continued, and par3ticle diameter of the abrasive material particles”) in order to form rounded corners (elements 18) at each of a plurality of holes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Kobayashi to provide a method of forming rounded corner at each of a plurality of holes. Doing so allows the user to use a simple inexpensive abrasive member in order to form rounded corners at each of the plurality of holes of the plate in order to allow gas to flow smoothly during operations.
Regarding claim 4, Choi further modified discloses the method of claim 1, wherein at least a plurality of the plurality of holes are cone shaped (element 1122).
Regarding claim 5, Choi further modified discloses all the limitations of claim 1 but appears to be silent that the rounded corner at each of the plurality of holes has a radius of between about 0.15mm and 0.6mm.
However, the applicant fails to provide any criticality in having the specific radius provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to radius at and edge of each of the plurality of holes, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable radius as desired by the user depending on the particular work piece being worked on (See MPEP 2144.04 (IV)).
Regarding claim 7, Choi further modified discloses the method of claim 1, further comprising a cleaning the diffuser plate (see Figure 1, a cleaning gas may be energized in the remote plasma source (element 124) to provide a remotely generated plasma utilized to clean chamber components which includes the diffuser plate since it lies inside the chamber (element 100), see also paragraph 0043, ll. 3-6).
Regarding claim 8, Choi discloses: a method of forming a diffuser plate (see figures 11A – 11B) comprising: forming a plurality of holes (element 1122) through the diffuser plate from an upstream side (top portion of element 1100) of the diffuser plate to a downstream side (element 1110) of the diffuser plate (see paragraph 0081, ll. 3-5) ; removing diffuser plate material from the downstream side of the diffuser plate forming a non-planar downstream surface (see figure 11A-B the non-planar downstream surface (element 1110) material being removed, see also paragraph 0081, ll. 36-40); and removing material from the non-planar downstream surface of the diffuser plate to form a surface with a radius at an edge of each of a plurality of holes formed at the non-planar downstream surface (see figure 11B after the machining process of removing material from the diffuser plate (element 1100) in the non-planar downstream surface (element 1110), a radius is a radius surface is formed at the edge of element 1122).
However, Choi discloses that a machining process removes a portion of the downstream portion (element 1110) formed on the plate (element 1110) in paragraph 0081, ll. 36-40, but appears to be silent that his machining process involves using an abrasive member in order to form rounded corner at each of a plurality of holes formed at the non-planar downstream surface.
Wang teaches it was known in the art to have a gas distributor (element 260) that provides gas within the chamber (element 100) for a substrate (see paragraph 0038, ll. 1-4) via a plurality of gas outlets (element 265) and further teaches utilizing a laser (element 300) and having a laser beam (element 310) ) in order to form rounded corner (see figure 6 element 412 and see also paragraph 0046, ll. 8-14) at each of a plurality of holes (element 265) formed at the non-planar downstream surface (see . 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Wang to provide a method of forming rounded corner at each of a plurality of holes formed at the non-planar downstream surface. Doing so allows the process gas to flow smoothly out of the gas outlet without the aerodynamic obstruction caused by a kinked edge and this permits a more efficient flow of the process gas into or out of the gas outlet as disclosed by Wang (see paragraph 0046, ll. 3-7).
However, Choi modified, appears to be silent regarding using an abrasive member in order to form rounded corners at each of a plurality of holes.
 Kobayashi teaches it was known in the art to have a plate (see figures 9-10 element 31) with a plurality of holes (element 33) removing material with an abrasive member (element 36 see also col. 9, ll. 16-31 where the prior art states that “a polish fluid 36 mixed with a multiple number of polish material articles (adhesive material particles)” are used in order for “the radius of curvature r of the arc-shaped chamfered portion 18 can be formed to a desired value by an appropriate settings off a pressure to be applied to the polish fluid 36, a time duration at which the polishing process is continued, and particle diameter of the abrasive material particles”) in order to form rounded corners (elements 18) at each of a plurality of holes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Choi to incorporate the teachings of Kobayashi to provide an abrasive member in order to form rounded 
Regarding claim 11, Choi further modified discloses all the limitations of claim 8 but appears to be silent that the rounded corner at each of the plurality of holes has a radius of between about 0.15mm and 0.6mm.
However, the applicant fails to provide any criticality in having the specific radius provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to radius at and edge of each of the plurality of holes, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable radius as desired by the user depending on the particular work piece being worked on (See MPEP 2144.04 (IV)).
Regarding claim 14, Choi discloses: a method of forming a diffuser plate (see figures 11A – 11B) comprising: forming a plurality of holes (element 1122) through the diffuser plate from an upstream side (top portion of element 1100) of the diffuser plate to a downstream side (element 1110) of the diffuser plate (see paragraph 0081, ll. 3-5); removing diffuser plate material from the downstream side of the diffuser plate forming contoured corners at an edge of the holes (see figure 11A-B the non-planar downstream surface (element 1110) material being removed and forming contoured corners on element 1122, see also paragraph 0081, ll. 36-40).
However, Choi discloses that a machining process removes a portion of the downstream portion (element 1110) formed on the plate (element 1110) in paragraph 0081, ll. 36-40, but appears to be silent that his machining process involves using an abrasive member from the downstream side of the diffuser plate in order to form rounded corner at each of the contoured corners.
Wang teaches it was known in the art to have a gas distributor (element 260) that provides gas within the chamber (element 100) for a substrate (see paragraph 0038, ll. 1-4) via a plurality of gas outlets (element 265) and further teaches utilizing a laser (element 300) and having a laser beam (element 310) ) in order to form rounded corner (see figure 6 element 412 and see also paragraph 0046, ll. 8-14) at each of a plurality of holes (element 265) formed at the non-planar downstream surface (see figure 6 element 412 (rounded corners) are formed at the non-planar downstream surface (element 411)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Wang to provide a method of forming rounded corner at each of a plurality of holes formed at the non-planar downstream surface. Doing so allows the process gas to flow smoothly out of the gas outlet without the aerodynamic obstruction caused by a kinked edge and this permits a more efficient flow of the process gas into or out of the gas outlet as disclosed by Wang (see paragraph 0046, ll. 3-7).
However, Choi modified appears to be silent regarding using an abrasive member in order to form rounded corners at each of a plurality of holes.
 Kobayashi teaches it was known in the art to have a plate (see figures 9-10 element 31) with a plurality of holes (element 33) removing material with an abrasive member (element 36 see also col. 9, ll. 16-31 where the prior art states that “a polish fluid 36 mixed with a multiple number of polish material articles (adhesive material particles)” are used in order for “the radius of curvature r of the arc-shaped chamfered portion 18 can be formed to a desired value by an appropriate settings off a pressure to be applied to the polish fluid 36, a time duration at which the polishing process is continued, and particle diameter of the abrasive material particles”) in order to form rounded corners (elements 18) at each of a plurality of holes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Choi to incorporate the teachings of Kobayashi to provide an abrasive member in order to form rounded corners at each of a plurality of holes, since it is known to form rounded corners using an abrasive member. Doing so allows the user to use a simple inexpensive abrasive member in order to form rounded corners at each of the plurality of holes of the plate in order to allow gas to flow smoothly during operations.
Regarding claim 17, Choi further modified discloses all the limitations of claim 14 but appears to be silent that the rounded corner at each of the plurality of holes has a radius of between about 0.15mm and 0.6mm.
However, the applicant fails to provide any criticality in having the specific radius provides any unexpected result and where the general conditions of a claim are 
Regarding claim 21, Choi further modified discloses all the limitations of claim 1 but appears to be silent that the rounded corner at each of the plurality of holes has a radius of between about 0.05mm and 0.7mm.
However, the applicant fails to provide any criticality in having the specific radius provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to radius at and edge of each of the plurality of holes, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable radius as desired by the user depending on the particular work piece being worked on (See MPEP 2144.04 (IV)).
Regarding claim 22, Choi further modified discloses all the limitations of claim 8 but appears to be silent that the rounded corner at each of the plurality of holes has a radius of between about 0.05mm and 0.7mm.
However, the applicant fails to provide any criticality in having the specific radius provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to radius at and edge of each of the plurality of holes, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide a suitable radius as desired by the user depending on the particular work piece being worked on (See MPEP 2144.04 (IV)).
Regarding claim 23, Choi modified discloses all the limitations of claim 14 but appears to be silent that the rounded corner at each of the plurality of holes has a radius of between about 0.05mm and 0.7mm.
However, the applicant fails to provide any criticality in having the specific radius provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to .
Claims 2-3, 6, 9-10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub. No. 2008/0302303) in view of Wang (US Pub. No. 2003/0188685) and Kobayashi (US Patent No. 6,991,188) as applied to claims 1, 8, and 14 above, and further in view of McDowell (US Patent No. 8,308,530).
Regarding claim 2, Choi modified discloses all the limitations of claim 1 but appears to be silent that the abrasive member is compliant.
McDowell teaches it was known in the art to have an abrasive member (element 10) that is compliant (Per the applicant’s disclosure paragraph 0032, ll. 9-11 that examples of compliant abrasive members include abrasive pads, abrasive brushes, abrasive buffs, abrasive wheels and abrasive discs, the prior art discloses utilizing an abrasive tool (element 10) to remove material from a work piece with an abrasive pads (element 26, see also col. 3, ll. 59-64)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of McDowell to provide an abrasive member that is compliant, since it is known in the art that abrasive pads are compliant. Doing so allows the user to use a simple inexpensive compliant abrasive member in order to form rounded corners at 
Regarding claim 3, Choi modified discloses all the limitations of claim 1 but appears to be silent that his abrasive member is rotated. 
McDowell teaches it was known in the art to have an abrasive member (element 10) that is rotated (see col. 3, ll. 7-19 where the prior art states that the abrasive member (element 10) comprises a shank (element 15) that may receive a “rotary device” in order to allow element 10 to rotate during operations). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of McDowell to provide an abrasive member that is rotated, since it is known in the art that abrasive pads are compliant. Doing so allows the user to use a simple inexpensive abrasive member that is rotated in order to form rounded corners at each of the plurality of holes of the plate in order to allow gas to flow smoothly during operations.
Regarding claim 6, Choi modified discloses all the limitations of claims 1-2 but appears to be silent that his abrasive member is an abrasive pad.
McDowell teaches it was known in the art to have an abrasive member (element 10) that is an abrasive pad (element 26, see also col. 3, ll. 59-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of McDowell to provide an abrasive member that is an abrasive pad. Doing so allows the user to use a simple inexpensive abrasive pad in order to form rounded 
Regarding claim 9, Choi modified discloses all the limitations of claim 8, but appears to be silent that the abrasive member is compliant.
McDowell teaches it was known in the art to have an abrasive member (element 10) that is compliant (Per the applicant’s disclosure paragraph 0032, ll. 9-11 that examples of compliant abrasive members include abrasive pads, abrasive brushes, abrasive buffs, abrasive wheels and abrasive discs, the prior art discloses utilizing an abrasive tool (element 10) to remove material from a work piece with an abrasive pads (element 26, see also col. 3, ll. 59-64)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of McDowell to provide an abrasive member that is compliant, since it is known in the art that abrasive pads are compliant. Doing so allows the user to use a simple inexpensive compliant abrasive member in order to form rounded corners at each of the plurality of holes of the plate in order to allow gas to flow smoothly during operations.
Regarding claim 10, Choi modified discloses all the limitations of claim 8, but appears to be silent that his abrasive member is rotated. 
McDowell teaches it was known in the art to have an abrasive member (element 10) that is rotated (see col. 3, ll. 7-19 where the prior art states that the abrasive member (element 10) comprises a shank (element 15) that may receive a “rotary device” in order to allow element 10 to rotate during operations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of McDowell to provide an abrasive member that is rotated, since it is known in the art that abrasive pads are compliant. Doing so allows the user to use a simple inexpensive abrasive member that is rotated in order to form rounded corners at each of the plurality of holes of the plate in order to allow gas to flow smoothly during operations.
Regarding claim 12, Choi modified discloses all the limitations of claims 8-9 but appears to be silent that his abrasive member is an abrasive pad.
McDowell teaches it was known in the art to have an abrasive member (element 10) that is an abrasive pad (element 26, see also col. 3, ll. 59-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of McDowell to provide an abrasive member that is an abrasive pad. Doing so allows the user to use a simple inexpensive abrasive pad in order to form rounded corners at each of the plurality of holes of the plate in order to allow gas to flow smoothly during operations.
Regarding claim 13, Choi further modified discloses the method of claim 9, further comprising a cleaning the diffuser plate (see Figure 1, a cleaning gas may be energized in the remote plasma source (element 124) to provide a remotely generated plasma utilized to clean chamber components which includes the diffuser plate since it lies inside the chamber (element 100), see also paragraph 0043, ll. 3-6).
Regarding claim 15, Choi modified discloses all the limitations of claim 14, but appears to be silent that the abrasive member is compliant.
McDowell teaches it was known in the art to have an abrasive member (element 10) that is compliant (Per the applicant’s disclosure paragraph 0032, ll. 9-11 that examples of compliant abrasive members include abrasive pads, abrasive brushes, abrasive buffs, abrasive wheels and abrasive discs, the prior art discloses utilizing an abrasive tool (element 10) to remove material from a work piece with an abrasive pads (element 26, see also col. 3, ll. 59-64)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of McDowell to provide an abrasive member that is compliant, since it is known in the art that abrasive pads are compliant. Doing so allows the user to use a simple inexpensive compliant abrasive member in order to form rounded corners at each of the plurality of holes of the plate in order to allow gas to flow smoothly during operations.
Regarding claim 16, Choi modified discloses all the limitations of claim 14 but appears to be silent that his abrasive member is rotated. 
McDowell teaches it was known in the art to have an abrasive member (element 10) that is rotated (see col. 3, ll. 7-19 where the prior art states that the abrasive member (element 10) comprises a shank (element 15) that may receive a “rotary device” in order to allow element 10 to rotate during operations). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the 
Regarding claim 18, Choi modified discloses all the limitations of claim 14, but appears to be silent that the abrasive member is compliant.
McDowell teaches it was known in the art to have an abrasive member (element 10) that is compliant (Per the applicant’s disclosure paragraph 0032, ll. 9-11 that examples of compliant abrasive members include abrasive pads, abrasive brushes, abrasive buffs, abrasive wheels and abrasive discs, the prior art discloses utilizing an abrasive tool (element 10) to remove material from a work piece with an abrasive pads (element 26, see also col. 3, ll. 59-64)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of McDowell to provide an abrasive member that is compliant, since it is known in the art that abrasive pads are compliant. Doing so allows the user to use a simple inexpensive compliant abrasive member in order to form rounded corners at each of the plurality of holes of the plate in order to allow gas to flow smoothly during operations.
Regarding claim 19, Choi further modified discloses the method of claim 14, further comprising a cleaning the diffuser plate (see Figure 1, a cleaning gas may be energized in the remote plasma source (element 124) to provide a remotely generated .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Pub. No. 2008/0302303) in view of Wang (US Pub. No. 2003/0188685) and Kobayashi (US Patent No. 6,991,188) and McDowell (US Patent No. 8,308,530) as applied to claims 14-15 above, and further in view of Lee (US Patent No. 5,616,208).
Regarding claim 20, Choi further modified discloses the method of claims 14-15, but appears to be silent the method of claim 15, further comprising polishing the non-planar downstream surface of the diffuser plate.
Lee teaches it was known in the art to have a diffuser plate (element 95) and further comprising polishing the non-planar downstream surface of the diffuser plate (see col. 21, ll. 46-54 where the inner/outer surfaces of the diffusion plate (element 95) are subjected to a surface polishing process) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Choi to incorporate the teachings of Lee to provide polishing the non-planar downstream surface of the diffuser plate. Doing allows the user to remove any unwanted residue or scratches left on the diffuser plate, thus providing improved surface finish to allow gas to pass through the diffuser plate onto a substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/27/2021